Case 1:19-cv-23341-DPG Document 10 Entered on FLSD Docket 09/30/2019 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


  Inventergy LBS, LLC

                     Plaintiff,                                Case No.: 1:19-cv-23341

          v.                                                         Patent Case

  Motomon, Corp.,                                               Jury Trial Demanded

                     Defendant.


                     MOTOMON, CORP.’S RULE 7.1 DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

  Motomon, Corp. (“Motomon”) states that Motomon is a private Florida corporation. No public

  corporation owns 10% or more of Motomon’s stock.

          Date: September 30, 2019

                                                       Respectfully submitted,

                                                       by: /s/ Eleanor T. Barnett
                                                       Eleanor T. Barnett, Esq.
                                                       Fla. Bar No. 0355630
                                                       WALDMAN BARNETT, P.L.
                                                       3250 Mary Street, Suite 102
                                                       Coconut Grove, Florida 33133
                                                       (305) 371-8809 (Telephone)
                                                       ebarnett@waldmanbarnett.com
                                                       litservice@waldmanbarnett.com

                                                       Counsel for Defendant Motomon, Corp.




  {00309110.DOCX }                                1
Case 1:19-cv-23341-DPG Document 10 Entered on FLSD Docket 09/30/2019 Page 2 of 2



                                    CERTIFICATE OF SERVICE

          The undersigned certifies that counsel of record who are deemed to have consented to

  electronic service are being served on September 30, 2019 with a copy of this document via the

  Court's CM/ECF system.

                                                    /s/ Eleanor T. Barnett___________
                                                    Eleanor T. Barnett, Esq.




  {00309110.DOCX }                              2
